Citation Nr: 0814441	
Decision Date: 05/01/08    Archive Date: 05/12/08	

DOCKET NO.  96-16 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Central Office (CO) in 
Washington, DC


THE ISSUES

1.  Entitlement to an effective date earlier than August 21, 
2006, for the award of service connection for occipital 
headaches. 

2.  Entitlement to an effective date prior to July 11, 2005, 
for the award of service connection for left arm 
radiculopathy. 

3.  Whether additional training for vocational rehabilitation 
is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had periods of active service from September 1944 
to March 1947, from September 1949 to December 1952, and from 
August 1955 to September 1977.

Previously, the veteran had several issues pending before the 
Board; in November 2006, he withdraw all issues that were 
pending, except the issue of entitlement to an increased 
evaluation for PTSD.  In December 2006, he raised the issues 
of entitlement to earlier effective date for the grant of 
service connection for occipital headaches and an earlier 
effective date for the assignment of a 100 percent evaluation 
based on individual unemployability.  In January 2007, he 
indicated that he was satisfied with the ratings and 
effective dates assigned for his PTSD and total disability 
rating.  In a separate correspondence, he indicated that he 
wished to continue his appeal for an earlier effective date 
for occipital headaches.  In March 2007, he indicated that he 
disagreed with the effective date assigned for his left arm 
disability. 

Subsequently, the Reno, NV RO denied the veteran's request 
for additional computer training.  He was given a Statement 
of the Case and filed his substantive appeal in June 2007 

The case is REMANDED to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
veteran should further action be required.


REMAND

Although in the substantive appeal dated in June 2007, the 
veteran indicated that he did not want a hearing before the 
Board, more recent communications have indicated otherwise.  
Most recently, in a January 2008 statement, the veteran asked 
that he personally appear before the Board in Las Vegas, 
Nevada, with regard to the issue of entitlement to additional 
vocational rehabilitation training.  However, in a February 
2008 statement, the veteran made reference to a military 
magazine article reflecting that military retirees would be 
eligible to collect their full retirement pay.  He was not 
sure of the correctness of this article.  He stated that he 
wanted to clarify the matter and that should he be satisfied 
with the determination, he wanted to cancel his appeal with 
regard to the occipital headaches and the left arm 
radiculopathy.  He said that he still wanted a hearing with 
regard to his claim for additional computer training and 
repair of his computer and printer.  At this time, it is not 
clear whether the veteran still wishes to pursue his claims 
with regard to the earlier effective dates.  The veteran 
should be contacted to clarify his intentions in this regard.  

There is no indication in the record that a hearing at least 
with regard to the vocational training has been scheduled for 
him.  A hearing should therefore be scheduled for the veteran 
in accordance with his wishes.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. §§ 20.700, 20.703, 20.704 (2007).

In view of the foregoing, the case is REMANDED for the 
following:

1.  After the veteran clarifies the 
issues on appeal, he should be scheduled 
for a hearing by either a video 
conference or a travel board with a 
Veterans Law Judge at the RO at least 
with regard to his claim for additional 
vocational rehabilitation.  A copy of the 
notice of the scheduling of the hearing 
to him should be placed in the record, 
keeping in mind the 30-day advance notice 
requirements specified at 38 C.F.R. 
§ 19.76 (2007).

2.  VA should take all necessary actions 
to comply with the notice and assistance 
requirements of the Veterans Claim 
Assistance Act of 2000 (VCAA).

3.  When the foregoing has been 
completed, VA should readjudicate the 
claims on the basis of all the evidence 
of record.  If the benefits sought are 
not granted to the veteran's 
satisfaction, he and his representative 
should be provided with a Supplemental 
Statement of the Case and be afforded an 
opportunity for response.

Then, the case should be returned to the Board if otherwise 
in order.  The Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



